Exhibit FIRST AMENDED AND RESTATED RADIOSHACK CORPORATION OFFICER’S SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN RadioShack Corporation, a Delaware corporation ("RadioShack"), hereby amends and restates, effective as of December 31, 2008, the RadioShack Corporation Officer’s Supplemental Executive Retirement Plan (the “Plan”) in order to satisfy the requirements of section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). Unless otherwise indicated, all “section” or “Code” references are to the Code and the Treasury Regulations related thereto, as may be amended from time to time, promulgated under the authority of the applicable Code section and, in each case, any successor provisions thereto. RadioShack intends that this Plan, as amended and restated, applies solely to compensation earned or vested on or after January 1, 2005, including any earnings thereon, to the extent such compensation was not paid or distributed prior to December 31, 2008.Further, it is the intent of the RadioShack that this Plan, as amended and restated, shall have no effect whatsoever on any benefits earned and vested on or before December 31, 2004, including any earnings thereon, and the parties intend that such benefits remain exempt from Code section 409A. ARTICLE ONE PURPOSE Section 1.1The purpose of this Plan is to enable RadioShack Corporation and its subsidiaries to provide key executive personnel certain death and retirement benefits. ARTICLE TWO DEFINITIONS Section 2.1Beneficiary.The recipient(s) designated (in accordance with ArticleSeven) by a Participant in the Plan to whom benefits are payable following his death. Section 2.2Benefit Service Year.The service that is used to determine a Participant’s Plan Benefit under this Plan.Each Participant shall be granted one-twelfth of a year of Benefit Services Year for each full or partial calendar month of his employment with RadioShack commencing on the date of his appointment as an officer of RadioShack and ending with the date termination of employment with RadioShack or the cessation of service as an officer of RadioShack, whichever shall first occur.Determination of Benefit Service Years shall be subject to the following: (i)Separate years of Participant’s service with RadioShack as an officer shall be aggregated for purposes of determining Benefit Service Years. (ii)A Participant’s authorized Leave of Absence will not interrupt continuing of employment of a Participant as an officer for purposes of the Plan. Section 2.3Benefit Service Years Credit.
